Exhibit 10.1
Execution Copy
SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, dated as of October 5, 2009
(this “Amendment”) by and among AMERICAN REPROGRAPHICS COMPANY, L.L.C., a
California limited liability company (the “Borrower”), AMERICAN REPROGRAPHICS
COMPANY, a Delaware corporation (“Holdings”), JPMorgan Chase Bank, N.A, as
Administrative Agent and Collateral Agent, and the Lenders party hereto (which
Lenders constitute, in the aggregate, the Required Lenders). All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Credit Agreement (as defined below).
RECITALS
WHEREAS, Holdings, the Borrower, certain Subsidiaries of the Borrower, the
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent are parties to that certain Credit and Guaranty Agreement dated as of
December 6, 2007 (as amended from time to time, the “Credit Agreement”);
WHEREAS, the parties hereto wish to amend the Credit Agreement and enter into
certain agreements with respect to the Credit Agreement, as provided herein;
WHEREAS, the Lenders party hereto (each a “Consenting Lender”) constitute the
Required Lenders and have agreed to amend the Credit Agreement, on the terms and
subject to the conditions set forth herein, to, among other things, (i) defer to
the Maturity Date certain amortization payments in respect of the Initial Term
Loans that would have been due to those Consenting Lenders that have also agreed
to provide Class B Term Loan Commitments (as defined below) as set forth on
Schedule 1 hereto (each such Consenting Lender, a “Class B Term Lender”),
(ii) amend certain of the financial covenants, (iii) provide for a ratable
reduction of the Revolving Commitments of all Revolving Lenders in the amount of
$25,000,000 and (iv) provide for a $35,000,000 prepayment of the Initial Term
Loans; and
WHEREAS, after giving effect to this Amendment and the transactions contemplated
by Section 2.01(b) of the Credit Agreement, the Initial Term Loans and the
Class B Term Loans held by the Term Lenders, in each case on the Second
Amendment Effective Date (but without giving effect to the 2009 Optional
Prepayment), shall be as set forth on Schedule 1 hereto;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendments.
(a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:
“Class B Term Lender” has the meaning given such term in the Second Amendment.
“Class B Term Loan” means a Term Loan made by a Class B Term Lender to the
Borrower pursuant to Section 2.01(b).

 

 



--------------------------------------------------------------------------------



 



“Class B Term Loan Commitment” means, with respect to each Class B Term Lender,
the commitment of such Lender to make a Class B Term Loan hereunder as set forth
on Schedule 1 to the Second Amendment.
“Conversion Date” has the meaning given such term in Section 2.01(b).
“Creditable Excess Cash” means, as of the last day of any consecutive four
Fiscal Quarter Period, the difference (not to be less than zero) between (i) the
lesser of (x) the aggregate amount of Cash and Cash Equivalents held by the
Credit Parties on such day but only to the extent such amount exceeds
$10,000,000 and (y) $15,000,000 minus (ii) the aggregate principal amount of
Revolving Loans outstanding on such day.
“Deferring Lender Initial Term Loans” means Initial Term Loans held on the
Second Amendment Effective Date by the Deferring Lenders, as set forth on
Schedule 3 to the Second Amendment, regardless of whether or not such Loans
remain held by any of the Deferring Lenders at any time after the Second
Amendment Effective Date. The aggregate principal amount of the Deferring Lender
Initial Term Loans on the Second Amendment Effective Date is $92,883,928.60.
“Deferring Lenders” means JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Wells Fargo Bank, N.A. and Wachovia Bank, National Association.
“Initial Term Loan Installment” has the meaning given such term in Section
2.10(a).
“Other Initial Term Loans” means Initial Term Loans other than the Deferring
Lender Initial Term Loans.
“Second Amendment” means the Second Amendment to Credit and Guaranty Agreement,
dated as of October 5, 2009, executed by Holdings, the Borrower and the Lenders
party thereto.
“Second Amendment Effective Date” has the meaning given such term in the Second
Amendment.
“2009 Optional Prepayment” has the meaning given such term in the Second
Amendment.
(b) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
“Applicable Rate” means, for any day, (i) with respect to any ABR Loan or
Eurodollar Loan of any Class, the applicable rate per annum set forth in the
Pricing Schedule under the caption “ABR Spread” or “Eurodollar Spread” with
respect to such Class of Loans and (ii) with respect to the commitment fees
payable hereunder, the applicable rate per annum set forth in the Pricing
Schedule under the caption “Commitment Fee Rate”.
(c) The definition of “Class” in Section 1.01 of the Credit Agreement is hereby
amended by inserting “Class B Term Loans,” immediately following “Initial Term
Loans,”.

 

2



--------------------------------------------------------------------------------



 



(d) The definition of “Fixed Charge Coverage Ratio” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:
“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDAR for the four Fiscal Quarter period
then ending minus the sum, without duplication, of the amounts for such period
of (a) cash payments made in respect of Consolidated Capital Expenditures and
(b) the provision for current taxes based on income of Holdings and its
Subsidiaries and payable in cash with respect to such period, to (ii) the
positive difference between (x) Consolidated Fixed Charges for such four Fiscal
Quarter period minus (y) Creditable Excess Cash as of the last day of such four
Fiscal Quarter Period.
(e) The definition of “Installment” in Section 1.01 of the Credit Agreement is
hereby deleted.
(f) The definition of “Loan” in Section 1.01 of the Credit Agreement is hereby
amended by inserting “a Class B Term Loan,” immediately following “Initial Term
Loan,”.
(g) The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended by inserting “, a Class B Term Loan” immediately following
“Initial Term Loan”.
(h) The definition of “Term Loan Commitment” in Section 1.01 of the Credit
Agreement is hereby amended by inserting “, a Class B Term Loan Commitment”
immediately following “Initial Term Loan Commitment”.
(i) Section 2.01 of the Credit Agreement is amended by inserting the following
new clauses (b), (c) and (d) immediately following subclause (ii) of
Section 2.01(a):
(b) Subject to the terms and conditions set forth herein, each Class B Term
Lender agrees to make a Class B Term Loan to the Borrower in a principal amount
not to exceed its Class B Term Loan Commitment. So long as no Default or Event
of Default shall have occurred and be continuing, the Class B Term Loans shall
be borrowed by the Borrower on the second Business Day following the Second
Amendment Effective Date (the “Conversion Date”) and shall be funded by
converting an equal principal amount of the then outstanding Initial Term Loan
of each Class B Term Lender into a Class B Term Loan (up to the aggregate amount
of such Class B Term Lender’s Class B Term Loan Commitment). All Initial Term
Loans converted to Class B Term Loans shall be deemed to have been repaid in
full on the Conversion Date (it being understood and agreed that the Conversion
Date shall not occur if a Default or Event of Default shall have occurred on the
second Business Day following the Second Amendment Effective Date).
(c) On the Conversion Date, the Borrower shall pay to each applicable Lender all
accrued and unpaid interest on the aggregate amount of its Initial Term Loan
deemed repaid pursuant to Section 2.01(b) and all amounts owing under
Section 2.18 as a result of such deemed repayment. With respect to the Class B
Term Loans to be borrowed on the Conversion Date, the Borrower shall designate
in the relevant Borrowing Request whether such Class B Term Loans will be
maintained as Eurodollar Loans or ABR Loans and, if any such Borrowing is to be
a Eurodollar Borrowing, the initial Interest Period with respect thereto.

 

3



--------------------------------------------------------------------------------



 



(d) The Class B Term Loan Commitment of each Class B Term Lender shall be
reduced to zero upon the first to occur of (x) the borrowing of the Class B Term
Loans pursuant to Section 2.01(b) and (y) the second Business Day following the
Second Amendment Effective Date.
(j) Section 2.10 of the Credit Agreement is amended and restated to read in its
entirety as follows:
Section 2.10. Scheduled Repayment Of Term Loans. (a) The principal amounts of
the Initial Term Loans shall be repaid in consecutive quarterly installments in
the aggregate amounts set forth below corresponding to the Deferring Lender
Initial Term Loans, on the one hand, and the Other Initial Term Loans, on the
other (in each case as adjusted pursuant to Section 2.10(b)), (the amounts due
on each date set forth in the table below in respect of Other Initial Term Loans
and Deferring Lender Initial Term Loans being referred to, collectively, as an
“Initial Term Loan Installment”) together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment, on the last day of each Fiscal Quarter commencing with the Fiscal
Quarter ending December 31, 2009 and on the Maturity Date:

                                      Deferring Lender     Total       Other
Initial     Initial Term     Initial Term Loan   Fiscal Quarter   Term Loans    
Loans     Installment  
December 31, 2009
  $ 2,450,892.86     $ 2,705,357.14     $ 5,156,250.00  
March 31, 2010
  $ 990,259.74     $ 1,093,073.59     $ 2,083,333.33  
June 30, 2010
  $ 990,259.74     $ 1,093,073.59     $ 2,083,333.33  
September 30, 2010
  $ 990,259.74     $ 1,093,073.59     $ 2,083,333.33  
December 31, 2010
  $ 6,535,714.28     $ 7,214,285.72     $ 13,750,000.00  
March 31, 2011
  $ 8,169,642.85     $ 0.00     $ 8,169,642.85  
June 30, 2011
  $ 8,169,642.85     $ 0.00     $ 8,169,642.85  
September 30, 2011
  $ 8,169,642.85     $ 0.00     $ 8,169,642.85  
December 31, 2011
  $ 8,169,642.85     $ 0.00     $ 8,169,642.85  
March 31, 2012
  $ 13,888,392.85     $ 15,330,357.15     $ 29,218,750.00  
June 30, 2012
  $ 13,888,392.85     $ 15,330,357.15     $ 29,218,750.00  
September 30, 2012
  $ 13,888,392.85     $ 15,330,357.15     $ 29,218,750.00  
Maturity Date
  $ 13,888,392.85     $ 15,330,357.15     $ 29,218,750.00                      
 
Total
  $ 100,189,529.19     $ 74,520,292.23     $ 174,709,821.42                    
 

provided, that if the Conversion Date and the borrowing of the Class B Term
Loans does not occur, the table above shall be replaced with the table set forth
in Section 2.10(a) of the Credit Agreement as in effect immediately prior to the
Second Amendment Effective Date.
(b) The Initial Term Loan Installments shall be reduced in connection with any
voluntary or mandatory prepayments of the Initial Term Loans, as the case may
be, in accordance with Sections 2.11, 2.12 and 2.13, as applicable; and the
Initial Term Loans, together with all other amounts owed hereunder with respect
thereto, shall, in any event, be paid in full no later than the Maturity Date.
(c) The principal amounts of the Class B Term Loans shall be repaid in full in a
single installment on the Maturity Date, together with accrued and unpaid
interest thereon to but excluding the Maturity Date.

 

4



--------------------------------------------------------------------------------



 



(k) The fifth sentence of Section 2.11(b) of the Credit Agreement is amended and
restated to read in its entirety as follows:
“Except as set forth in the Second Amendment with respect to the 2009 Optional
Prepayment, each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.”
(l) Section 2.13(a) of the Credit Agreement is amended and restated to read in
its entirety as follows:
(a) Application of Voluntary Prepayments by Class of Loans. Any prepayment of
any Loan pursuant to Section 2.11 shall be applied as specified by the Borrower
in the applicable notice of prepayment; provided, in the event the Borrower
fails to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied as follows:
first, to prepay outstanding Swingline Loans to the full extent thereof;
second, to prepay outstanding Revolving Loans to the full extent thereof; and
third, to prepay outstanding Term Loans of each Class on a pro rata basis, to
the full extent thereof.
Any prepayment of any Term Loan pursuant to Section 2.11 shall be further
applied first, to reduce the scheduled installments due in respect of the
applicable Class of Term Loans in each of the next succeeding four Fiscal
Quarters in direct order of maturity and then on a pro rata basis to reduce the
remaining scheduled installments due in respect of the applicable Class of Term
Loans on a pro rata basis. It is understood and agreed that the foregoing shall
be inapplicable to the 2009 Optional Prepayment, which shall be applied to
reduce the Initial Term Loan Installments due on March 31, 2010, June 30, 2010
and September 30, 2010 on a pro rata basis.
(m) Section 2.13(b) of the Credit Agreement is amended and restated to read in
its entirety as follows:
(b) Application of Mandatory Prepayments by Class of Loans. Any amount required
to be paid pursuant to Sections 2.12(a) through 2.12(e) and 2.12(g) shall be
applied as follows:
first, to prepay outstanding Term Loans of each Class on a pro rata basis, such
prepayments to be further applied on a pro rata basis to reduce the remaining
scheduled Initial Term Loan Installments;
second, to prepay the Swingline Loans to the full extent thereof and to
permanently reduce the Revolving Commitments by the amount of such prepayment;
third, to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;

 

5



--------------------------------------------------------------------------------



 



fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit and to further permanently reduce the Revolving Loan Commitments by
the amount of such prepayment;
fifth, to cash collateralize Letters of Credit (as described in Section 2.13(c))
and to further permanently reduce the Revolving Loan Commitments by the amount
of such cash collateralization; and
sixth, to further permanently reduce the Revolving Commitments to the full
extent thereof.
(n) Section 2.15(a) of the Credit Agreement is amended by inserting “with
respect to the applicable Class” immediately following “Applicable Rate”.
(o) Section 2.15(b) of the Credit Agreement is amended by inserting “with
respect to the applicable Class” immediately following “Applicable Rate”.
(p) Section 2.15(c) of the Credit Agreement is amended by inserting “of the
applicable Class” immediately following “ABR Loans”.
(q) Section 5.01(h) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
(h) Financial Plan. As soon as practicable and in any event no later than thirty
(30) days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Loans (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each fiscal quarter
of such Fiscal Year, (iii) forecasts demonstrating projected compliance with the
requirements of Section 6.07 through September 30, 2012 and (iv) forecasts
demonstrating adequate liquidity through September 30, 2012 without giving
effect to any additional debt or equity offerings not reflected in the
Projections, together, in each case, with an explanation of the assumptions on
which such forecasts are based all in form and substance reasonably satisfactory
to the Administrative Agent;
(r) Section 6.01(j) of the Credit Agreement is amended by replacing “2.50:1:00”
with “the correlative ratio indicated for such Fiscal Quarter provided in
Section 6.07(d) herein.”.
(s) Section 6.01(o) of the Credit Agreement is amended by replacing
“$10,000,000” with “$15,000,000”.

 

6



--------------------------------------------------------------------------------



 



(t) Section 6.07(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(a) Interest Coverage Ratio. Holdings shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter set forth below to be less than
the correlative ratio indicated below for such Fiscal Quarter:

              Interest   Period   Coverage Ratio  
September 30, 2009
    2.50:1.00  
December 31, 2009
    2.00:1.00  
March 31, 2010
    1.75:1.00  
June 30, 2010
    1.75:1.00  
September 30, 2010
    1.75:1.00  
December 31, 2010
    2.00:1.00  
March 31, 2011
    2.00:1.00  
June 30, 2011
    2.00:1.00  
September 30, 2011
    2.00:1.00  
December 31, 2011
    2.50:1.00  
March 31, 2012 and thereafter
    3.00:1.00  

(u) Section 6.07(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(b) Fixed Charge Coverage Ratio. Holdings shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter set forth below to be
less than the correlative ratio indicated below for such Fiscal Quarter:

              Fixed Charge   Fiscal Quarter Ending   Coverage Ratio  
September 30, 2009
    1.10:1.00  
December 31, 2009 and thereafter
    1.00:1.00  

(v) Section 6.07(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(c) Leverage Ratio. Holdings shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter set forth below to be greater than the correlative
ratio indicated below for such Fiscal Quarter:

          Fiscal Quarter Ending   Leverage Ratio  
September 30, 2009
    3.00:1.00  
December 31, 2009
    3.25:1.00  
March 31, 2010
    3.50:1.00  
June 30, 2010
    3.85:1.00  
September 30, 2010
    3.85:1.00  
December 31, 2010
    3.25:1.00  
March 31, 2011 and thereafter
    3.00:1.00  

 

7



--------------------------------------------------------------------------------



 



(w) Section 6.07(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(d) Senior Secured Leverage Ratio. Holdings shall not permit the Senior Secured
Leverage Ratio as of the last day of any Fiscal Quarter set forth below to be
greater than the correlative ratio indicated below for such Fiscal Quarter:

              Senior Secured   Period   Leverage Ratio  
September 30, 2009
    3.00:1.00  
December 31, 2009
    3.00:1.00  
March 31, 2010
    3.25:1.00  
June 30, 2010
    3.65:1.00  
September 30, 2010
    3.65:1.00  
December 31, 2010
    3.00:1.00  
March 31, 2011
    3.00:1.00  
June 30, 2011 and thereafter
    2.50:1.00  

(x) Section 9.04 of the Credit Agreement is amended by (i) replacing “Applicable
Percentage” with “pro rata share” and (ii) inserting the following new sentence
at the end thereof:
“For purposes of this Section 9.04. a Lender’s “pro rata share” shall be
determined based on its share of the aggregate principal amount of all Loans
then outstanding and all unused Commitments then in effect.”
(y) Section 10.03(c) of the Credit Agreement is amended by (i) replacing
“Applicable Percentage” with “pro rata share” and (ii) inserting the following
new sentence at the end thereof:
“For purposes of this Section 10.03(c). a Lender’s “pro rata share” shall be
determined based on its share of the aggregate principal amount of all Loans
then outstanding and all unused Commitments then in effect.”
(z) Section 10.04(b)(ii) of the Credit Agreement is amended by inserting the
following new sentence immediately following subclause (E) thereof:
“Any Term Lender wishing to assign any portion of its Initial Term Loans shall
specify in the Assignment and Assumption whether the Initial Term Loans to be
assigned are Deferring Lender Initial Term Loans or Other Initial Term Loans.”
Section 2. Commitment Reduction. On the Second Amendment Effective Date, the
Total Revolving Commitments shall be automatically and permanently reduced to
$49,479,000, such reduction to be applied ratably to the Revolving Commitment of
each Revolving Lender in accordance with its Applicable Percentage. Schedule 2
to this Amendment sets forth the Revolving Commitment of each Revolving Lender
after giving effect to the commitment reduction described in the preceding
sentence. On the Second Amendment Effective Date, the Borrower shall prepay
Revolving Loans to the extent necessary (if at all) to reflect the reduction in
the Total Revolving Commitments. No other advance notice of this commitment
reduction shall be required.
Section 3. 2009 Optional Prepayment. On the Business Day following the Second
Amendment Effective Date, the Borrower shall prepay Initial Term Loans in an
amount not less than $35,000,000 (the “2009 Optional Prepayment”). The 2009
Optional Prepayment (x) shall be made ratably to the holders of the Initial Term
Loans on such date and (y) shall be applied to reduce the Initial Term Loan
Installments due on March 31, 2010, June 30, 2010 and September 30, 2010 on a
pro rata basis.
Section 4. Pricing Schedule. Appendix A to the Credit Agreement is hereby
amended and restated to read in its entirety as set forth on Schedule 4 hereto.

 

8



--------------------------------------------------------------------------------



 



Section 5. Miscellaneous.
(a) This Amendment shall constitute a Credit Document.
(b) The parties hereto agree that a failure by the Borrower to comply with its
obligations under Section 3 of this Amendment shall constitute an immediate
Event of Default for all purposes of the Credit Documents.
(c) The Credit Agreement, and the obligations of the Credit Parties thereunder
and under the other Credit Documents, are hereby ratified and confirmed and
shall remain in full force and effect according to their terms as amended by
this Amendment.
(d) Each of Holdings and the Borrower represents and warrants that (i) the
representations and warranties of the Credit Parties set forth in Article 4 of
the Credit Agreement and in the other Credit Documents will be true and correct
in all material respects on and as of the Second Amendment Effective Date to the
same extent as though made on and as of the Second Amendment Effective Date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date and (ii) no
Default will have occurred and be continuing on the Second Amendment Effective
Date.
(e) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.
(f) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
Section 6. Conditions Precedent to Effectiveness. This Amendment shall become
effective on the date on which each of the following conditions shall have been
satisfied (the date on which such conditions have been satisfied, the “Second
Amendment Effective Date”):
(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by Holdings, the Borrower and the Required Lenders;
(b) The Administrative Agent shall have received (i) copies of resolutions of
the board of directors or similar governing body of each of Holdings and the
Borrower approving and authorizing the execution, delivery and performance of
this Amendment and the Credit Documents as amended thereby, certified as of the
Second Amendment Effective Date by its secretary or assistant secretary as being
in full force and effect as of such date without modification or amendment and
(ii) the written legal opinions of Hanson Bridgett LLP and Orrick, Herrington &
Sutcliffe LLP, addressed to the Administrative Agent, the Collateral Agent and
the Lenders and dated as of the Second Amendment Effective Date, which opinions
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent;

 

9



--------------------------------------------------------------------------------



 



(c) Each of J.P. Morgan Securities Inc. and Wells Fargo Securities, LLC (the
“Amendment Arrangers”) shall have received all fees, expenses and other amounts
that have become due and payable to it, in its capacity as arranger of the
Amendment, on or prior to the Second Amendment Effective Date pursuant to the
engagement letter dated as of September 22, 2009.
(d) The Administrative Agent shall have received, for the account of each
Consenting Lender, an amendment consent fee equal to 0.50% of the sum of each
such Consenting Lender’s Revolving Commitment and outstanding Term Loans (with
the amount of such Revolving Commitment and outstanding Term Loans being
determined on a pro forma basis giving effect to (i) the reduction of the Total
Revolving Commitments described in Section 2 of this Amendment and (ii) the 2009
Optional Prepayment);
(e) In addition to the amendment consent fee set forth in the preceding clause
(c), the Administrative Agent shall have received, for the account of each
Consenting Lender that has a Class B Term Loan Commitment, an amortization
deferral fee equal to 1.00% of such Consenting Lender’s Class B Term Loan
Commitment; and
(f) The Administrative Agent shall have received all fees and expenses payable
by the Borrower pursuant to Section 10.03(a) of the Credit Agreement (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) for which invoices have been submitted prior to the Second Amendment
Effective Date.
[remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

            AMERICAN REPROGRAPHICS COMPANY,
a Delaware corporation, as Holdings
      By:   /s/ Kumarakulasingam Suriyakumar         Name:   Kumarakulasingam
Suriyakumar        Title:   Chief Executive Officer   

            AMERICAN REPROGRAPHICS COMPANY, L.L.C.,
a California limited liability company, as the Borrower
      By:   /s/ Kumarakulasingam Suriyakumar         Name:   Kumarakulasingam
Suriyakumar        Title:   Chief Executive Officer   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Anthony W. White         Name:   Anthony W. White       
Title:   Vice President   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            BANK OF AMERICA, N.A.
as a Revolving and Term Lender
      By:   /s/ Tasneem A. Ebrahim         Name:   Tasneem A. Ebrahim       
Title:   Senior Vice President   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            CITIBANK, N.A.
as a Revolving and Term Lender
      By:   /s/ Dennis Jans         Name:   Dennis Jans        Title:   Senior
Vice President   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            J.P. MORGAN CHASE BANK, N.A.
as a Revolving and Term Lender
      By:   /s/ Anthony W. White         Name:   Anthony W. White       
Title:   Vice President   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            KBC BANK, N.V.
as a Revolving and Term Lender
      By:   /s/ Katherine S. McCarthy         Name:   Katherine S. McCarthy     
  Title:   Director            By:   /s/ Sandra T. Johnson         Name:  
Sandra T. Johnson        Title:   Managing Director   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            MANUFACTURERS BANK
as a Revolving and Term Lender
      By:   /s/ Maureen Kelly         Name:   Maureen Kelly        Title:   Vice
President   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            THE NORTHERN TRUST COMPANY
as a Revolving and Term Lender
      By:   /s/ Katherine A. Lenz         Name:   Katherine A. Lenz       
Title:   Officer   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            SCOTIABANC INC.,
as a Term Lender
      By:   /s/ J.F. Todd         Name:   J.F. Todd        Title:   Managing
Director   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            STATE BANK OF INDIA
as a Revolving and Term Lender
      By:   /s/ Prabodh Parikh         Name:   Prabodh Parikh        Title:  
Vice President & Head (Credit)   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            SUMITOMO MITSUI BANKING CORPORATION,
as a Revolving and Term Lender
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
Executive Officer   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            THE BANK OF NOVA SCOTIA
as a Revolving Lender
      By:   /s/ Patrick G. Norris         Name:   Patrick G. Norris       
Title:   Director   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            UNION BANK, N.A., formerly known as
Union Bank of California
as a Revolving and Term Lender
      By:   /s/ Peter Thompson         Name:   Peter Thompson        Title:  
Vice President   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            WACHOVIA BANK, NATIONAL ASSOCIATION
as a Revolving and Term Lender
      By:   /s/ Tray Jones         Name:   Tray Jones        Title:   Vice
President   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



LENDERS:

            WELLS FARGO BANK, N.A.
as a Revolving and Term Lender
      By:   /s/ Keith W. Endersen         Name:   Keith W. Endersen       
Title:   Vice President   

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Initial Term Loans and Class B Term Loan Commitments
Immediately After Giving Effect to the Second Amendment
(before giving effect to the 2009 Optional Prepayment of Initial Term Loans)

                              Class B       Initial Term     Term Loan   Term
Lender   Loans     Commitment1  
JPMorgan Chase Bank, N.A.
  $ 24,600,446.45     $ 9,553,571.43  
Bank of America, N.A.
    25,290,178.58       9,821,428.57  
Citibank, N.A.
    10,533,482.15          
Guaranty Bank
    14,044,642.85          
KBC Bank, N.V.
    14,044,642.85          
Manufacturers Bank
    7,022,321.41          
National City Commercial Capital Co. LLC
    4,468,750.00          
Scotiabanc Inc.
    17,555,803.59          
State Bank of India
    10,533,482.15          
Sumitomo Mitsui Banking Corporation
    21,066,964.26          
Union Bank of California, N.A.
    7,022,321.41          
The Northern Trust Company
    10,533,482.15          
Wachovia Bank, National Association
    17,703,125.00       6,875,000.00  
Wells Fargo Bank, N.A.
    25,290,178.58       9,821,428.57  
 
           
 
               
Total
  $ 209,709,821.42     $ 36,071,428.58  
 
           

 

      1  
Automatically upon the occurrence of the Second Amendment Effective Date and in
accordance with Sections 2.01(b) and 2.01(d) of the Credit Agreement, each Term
Lender with a Class B Term Loan Commitment (each a “Class B Term Lender”) shall
be deemed to have made a Class B Term Loan to the Borrower in the amount of its
Class B Term Loan Commitment, and the Class B Term Loan Commitment of each
Class B Term Lender shall thereafter be reduced to zero.

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule 2
Revolving Commitments After Giving Effect to the Second Amendment

          Revolving Lender   Revolving Commitment  
JPMorgan Chase Bank, N.A.
  $ 7,775,271.43  
Bank of America, N.A.
    7,068,428.57  
Citibank, N.A.
    2,120,528.57  
Guaranty Bank
    2,827,371.43  
KBC Bank, N.V.
    2,827,371.43  
Manufacturers Bank
    1,413,685.72  
Scotiabanc Inc.
    3,534,214.28  
State Bank of India
    2,120,528.57  
Sumitomo Mitsui Banking Corporation
    4,241,057.15  
Union Bank of California, N.A.
    2,120,528.57  
The Northern Trust Company
    1,413,685.72  
Wachovia Bank, National Association
    4,947,900.00  
Wells Fargo Bank, N.A.
    7,068,428.57  
 
     
 
       
Total
  $ 49,479,000.00  
 
     

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule 3
Deferring Lender Initial Term Loans

              Deferring Lender   Deferring Lender   Initial Term Loans  
JPMorgan Chase Bank, N.A.
  $ 24,600,446.45  
Bank of America, N.A.
    25,290,178.58  
Wells Fargo Bank, N.A.
    25,290,178.58  
Wachovia Bank, National Association
    17,703,125.00  
 
     
 
       
Total
  $ 92,883,928.60  
 
     

[Second Amendment to Credit and Guaranty Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule 4
APPENDIX A TO THE
CREDIT AND GUARANTY AGREEMENT
PRICING SCHEDULE
“Applicable Rate” means, for any day, for purposes of calculating interest on
Loans and commitment fees on the Unused Revolving Commitments, the rate per
annum set forth under the relevant column heading below in the table
corresponding to the applicable Class of Loans based upon the Leverage Ratio as
of the relevant date of determination:
Applicable Rate with Respect to
Initial Term Loans, Revolving Loans and Unused Revolving Commitments

                              ABR     Eurodollar     Commitment   Leverage Ratio
  Spread     Spread     Fee Rate  
Category 1
Less than or equal to 2.00 to 1.00
    2.25 %     3.25 %     0.30 %
 
                       
Category 2
Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00
    2.50 %     3.50 %     0.375 %
 
                       
Category 3
Greater than 2.50 to 1.00
    2.75 %     3.75 %     0.50 %

Applicable Rate with Respect to
Class B Term Loans

                      ABR     Eurodollar   Leverage Ratio   Spread     Spread  
Category 1
Less than or equal to 2.00 to 1.00
    3.25 %     4.25 %
 
               
Category 2
Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00
    3.50 %     4.50 %
 
               
Category 3
Greater than 2.50 to 1.00
    3.75 %     4.75 %

Each change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective with respect to Unused Revolving Commitments and all Loans
and Letters of Credit outstanding on or after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or 5.01(b) and Section 5.01(c), respectively, indicating such
change until the date immediately preceding the next date of delivery of such
financial statements and certificates indicating another such change. In
addition, at any time during which Holdings has failed to deliver the financial
statements and certificates required by Section 5.01(a) or 5.01(b) and Section
5.01(c), respectively, the Leverage Ratio shall be deemed to be in Category 3
for purposes of determining the Applicable Rate.
[Second Amendment to Credit and Guaranty Agreement]

 

 